IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30397
                           Summary Calendar
                          __________________


FRED R. VINET,

                                       Plaintiff-Appellant,


versus


R. LAURIANO, Officer; K WOLKART;
UNIDENTIFIED PARTIES; HARRY LEE,
Sheriff; JEFFERSON PARISH, STATE
OF LOUISIANA,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 92-CA-0546
                        - - - - - - - - - -
                         November 16, 1995
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the district court's order denying

his motion to vacate its dismissal.    He argues that he timely

filed his postjudgment motion.    We have reviewed the record and

the district court's opinion and find no reversible error.



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-30397
                               -2-

Accordingly, we affirm on the reasoning of the district court.

Vinet v. Lauriano, No. 92-CA-0546 (E.D. La. Apr. 20, 1995).

     AFFIRMED.